Case 1:19-cv-00127 Document 12 Filed 04/24/19 Page 1 of 5 Page|D #: 73

L R Civ P 26.l Form (06/08/2017)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT BLUEFIELD

Beth Copson,

Plaintiff,
v. CIVIL ACTION 1:19-cv-00127

Patrick M. Hephner, et al.,

Defendants.
ORDER SETTING DEPOSITION PROTOC()L

The parties have agreed to a protocol governing the taking of depositions in this case.
Therefore, it is ORDERED that the following protocol shall be followed with all depositions
conducted herein:
A. Deposition Notices

This Order applies to all depositions in this matter, which shall be noticed and conducted
pursuant to Fed. R. Civ. P. 30 and this Order.
B. Number ofDepositions Allowed

The parties agree that each party will be permitted to take __ depositions without seeking

leave of court.

 

Case 1:19-cv-00127 Document 12 Filed 04/24/19 Page 2 of 5 Page|D #: 74

C. Duration of Deposition

The presumptive time limitations on depositions imposed by Fed. R. Civ. P. 30(d)(l) shall
apply in this litigation unless the parties agree to a different time limitation, or the court establishes
a different time limitation upon good cause shown. Any agreement by the parties to alter the
presumptive time limits shall be in writing and submitted to the court as a stipulation
D. Scheduling of Depositions

l. The parties shall meet and confer to establish by mutual agreement a schedule for
depositions in this litigation The parties shall consider: (a) the availability of documents from
among those produced by the parties and third parties; (b) the objective of not subjecting any
person to repeated depositions; and (c) the need to preserve relevant testimony. The scheduling of
depositions should be coordinated to the extent possible

2. As a general rule, a Witness should not be deposed on the same subject more than
once. A party seeking to take a second deposition cfa Witness shall provide the opposing party the
basis for its request. Second depositions shall be permitted only upon agreement of the parties or
an order of this court issued for good cause shown. Second depositions should not be cumulative
or repetitive. The parties agree _ that second depositions taken specifically for the purpose
of admission at trial may be taken without leave of court, so long as the depositions are scheduled
in accordance with the provisions of this Order and do not delay the scheduled trial date. Defendant
may select as a corporate designee under Rule 30(b)(6) a witness Who has or will also testify in his
or her individual capacity. A witness testifying as a Rule 30(b)(6) designee is testifying in the place
of the corporation and not in his or her individual capacity. Therefore, the fact that an individual
has testified as a Rule 30(b)(6) corporate representative does not prohibit that individual from

being deposed a second time in his or her individual capacity.

 

Case 1:19-cv-00127 Document 12 Filed 04/24/19 Page 3 of 5 Page|D #: 75

3. Each party shall be notified at least _2_1_ days in advance of a deposition, unless the
parties agree otherwise, or the Scheduling Order does not perrnit, or the court enters an order that

alters the notice period. A notice of the deposition of a party or party’s designated witness, which

21

requires the deponent to bring documents to the deposition, shall be served at least days in

advance.
E. Location of Depositions

The parties shall endeavor to schedule all depositions at locations within a reasonable
distance from the residence of the deponent, or at such location agreed upon by all counsel
involved and the deponent.
F. Treatment of Confidential Information

l. A party may designate as confidential any portion of a witness’s deposition testimony
regarding, concerning, or revealing the contents of any document designated as
“CONF]])ENTIAL” under the Protective Order entered in this litigation, or any other subject that
qualifies as confidential under the Protective Order. While a deponent is being examined about
information subject to the Protective Order, persons to whom disclosure is not authorized shall be
excluded. The terms of the Protective Order shall apply to that portion of any transcript or
recording designated as confidential under this paragraph, as well as to any confidential document
attached to the deposition transcript as an exhibit. The confidentiality designation may be made by
any paity or their counsel either during the deposition or within the time period allowed under Fed.
R. Civ. P. 30(e) for a Witness to review and change the transcript or recording; the entirety of the
affected transcript shall be maintained by all parties as “C()NFIDENTIAL” during such period.

2. Before confidential portions of a deposition transcript or confidential exhibits are

filed with the Court or used at a hearing or trial, the party or attorney Wishing to file or use the

D.)

 

 

Case 1:19-cv-00127 Document 12 Filed 04/24/19 Page 4 of 5 Page|D #: 76

confidential transcript portions or exhibits shall follow the directives contained in Section ll of the
Protective Order (entitled “Post-Discovery Phase”).
G. Conduct of Depositions

4. Each party should designate one attorney to conduct the principal examination of
each deponent.

5. The attorney conducting a deposition must provide opposing counsel with at least
one copy of each exhibit marked at such deposition, simultaneous with the marking of such exhibit.
H. Deposition Disp_utes

l. The parties shall meet and confer in to resolve disputes concerning the timing or
scheduling of depositions If the parties are unable to resolve a dispute after good faith efforts, they
may present the issue to the court for resolution

2. Disputes arising during depositions that cannot be resolved by agreement and that, if not
immediately resolved, Will significantly disrupt the discovery schedule, require rescheduling of
the deposition, or possibly result in the need to conduct a supplemental deposition, shall be
presented to the presiding Magis_trate Judge by telephone In the event the Magistrate Judge is not
available, then disputes may be presented to the presiding District Judge. In the event neither the
Magistrate .ludge nor the District Judge are available, all efforts shall be made to continue the
deposition with full reservation of rights of the interrogation for a ruling at the earliest possible
time.

The Clerk is hereby directed to send copies of this Order upon its entry to counsel of record.

 

 

 

Case 1:19-cv-00127 Document 12 Filed 04/24/19 Page 5 of 5 Page|D #: 77

Parties and Counsel:

/s/ Russell A. Williams (w/ permission)
Russell A. Williams, Esq. (WVSB #12710)
Katz, Kantor, Stonestreet & Buckner, PLLC
112 Capitol Street, Suite 100

Charleston, WV 25301

Cozmselfor Plaintijj”

/s/ Michael D. Mullins

Michael D. Mullins, Esq. (WVSB #7754)
Steptoe & Johnson PLLC

Chase Tower, 17th Floor

707 Virginia Street East

P.O. Box 1588

Charleston, WV 25326~1588
Cozmselfor Trooper James C. Long

 

